UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                 Criminal No. 09-0026 (PLF)
                                    )
RICO RODRIGUS WILLIAMS,             )
                                    )
      Defendant.                    )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On November 15, 2010, defendant Rico Rodrigus Williams was found guilty of

one count of second degree murder and one count of witness tampering. On January 14, 2011,

Mr. Williams filed three post-trial motions. The Court heard oral argument on these motions on

June 1, 2011 and issued an oral opinion on June 3, 2011. This oral opinion resolved all the

issues presented in Mr. Williams’ post-trial motions except one, on which the Court stated that it

would order supplemental briefing. See June 3, 2011 Minute Entry.

               Mr. Williams was convicted of second degree murder pursuant to the Military

Extraterritorial Jurisdiction Act (“MEJA”), 18 U.S.C. §§ 3261 et seq. Under MEJA, the

government was required to prove beyond a reasonable doubt that Mr. Williams was “residing

with” a member of the United States Armed Forces outside of the United States at the time of the

events in question. 18 U.S.C. § 3267(2)(B); see also Nov. 9, 2010 Tr. at 38-39. Despite

extensive briefing and oral argument with respect to the evidence in the record that relates to the

“residing with” prong of MEJA, the Court finds that there has been little discussion of the

applicable law. On its own review, the Court has found that, pursuant to the authority granted by
another provision of MEJA, 18 U.S.C. § 3266, regulations have been promulgated for the

specified purpose of “[i]mplement[ing] policies and procedures, and assign[ing] responsibilities

under [MEJA] . . . .” 32 C.F.R. § 153.1(a). In addition, the Court also has found that a federal

statute conferring extraterritorial jurisdiction for crimes relating to trafficking in persons

similarly includes a “residing with” prong. 18 U.S.C. § 3272(2)(B). The Court therefore will

direct the parties to file supplemental briefs that address the relevance of these authorities, if any,

as well as any other authority that may assist the Court in its consideration of the term

“residing with.” 18 U.S.C. § 3267(2)(B). To the extent there is any legislative history with

respect to 18 U.S.C. § 3267(2)(B) or 18 U.S.C. § 3272(2)(B), or an administrative record or

history leading up to the promulgation of the MEJA regulations, counsel shall include a

discussion of said history as relevant.

                Accordingly, it is hereby

                ORDERED that the defendant shall file a supplemental memorandum addressing

the issue described above by July 1, 2011; the government shall file an opposition by July 15,

2011; and the defendant shall file a reply by July 22, 2011.

                SO ORDERED.



                                                         /s/
                                                        PAUL L. FRIEDMAN
DATE: June 6, 2011                                      United States District Judge




                                                   2